Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2020 has been entered. 

Response to Amendment
Applicant’s submission filed 12/03/2020 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 4-10 & 13-15 are currently pending. Claims 14 & 15 are withdrawn.

Status of Withdrawn Claims
In view of the fact that this application is in condition for allowance except for the presence of Groups III & IV directed to Claims 14 & 15 that are nonelected methods without traverse in the reply filed on 03/24/2020, and without the right to petition, Claims 14 & 15 have been cancelled.

Response to Arguments
With regard to the 103 Rejection:
Applicant’s arguments and amendments with regard to Claims 1, 4-10 & 13 have been considered and are moot in light of the status of the claims below.  


Allowable Subject Matter
Claims 1, 4-10 & 13 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claims 1 & 10 The prior art fails to disclose or motivate one skilled in the art to provide a method and an apparatus for determining compliance of a connecting circuit in a non-invasive ventilator system using a mask providing  gas to a user and a flow or pressure controller with a low frequency, high cutoff, low pass filter  to generate a test signal by filtering white noise and exciting the flow or pressure controller with the generated test signal for a predetermined time period.  Specifically, the prior art does not provide a measuring step of the pressure wherein excitation occurs over a series of increasing bias flows to obtain, during the excitation of the pressure or flow controller, a measurement of at least one of a gas pressure or flow rate of the non-invasive ventilator system then determine a vector of pressure to obtain a parameter of a pressure flow model indicating compliance of the connecting circuit in the non-invasive ventilator system.
The closest prior art is Dietz 20060249150 which discloses a method and an apparatus for determining compliance of a connecting circuit in a non-invasive ventilator system using a mask providing gas to a user and a flow or pressure controller with a low frequency, high cutoff, low 
Dietz does not disclose providing a measuring step of the pressure wherein excitation occurs over a series of increasing bias flows to obtain, during the excitation of the pressure or flow controller, a measurement of at least one of a gas pressure or flow rate of the non-invasive ventilator system then determine a vector of pressure to obtain a parameter of a pressure flow model indicating compliance of the connecting circuit in the non-invasive ventilator system.
 
Applicant’s measuring step of further excitation of the pressure as the bias pressure over a series of increasing bias flows improves the pressure model of the system over the prior art because the measuring step accounts for changes in the non-invasive ventilator circuit that change over time and level of pressure such as stretching of the tubing wall material.  The incremental measuring and calculations resulting in an improved and accurate compliance value not provided in the prior art. 

Regarding Dependent Claims 4-9 & 13.  The dependent claims further define the invention over the nearest reference by claiming a specific locations for pressure measurement and models for calculating a parameter of pressure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  




                                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856